DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 lines 12-13 recites the limitation “disclose wherein the master antenna and/or the slave antennas are implemented by a directional antenna” which renders the claim indefinite. Does applicant intent wherein the master antenna and the slave antennas are implemented by a directional antenna to be a single antenna? Or wherein the master antenna or the slave antennas are implemented by a directional antenna does applicant intend the slave antennas to be a single antenna? Or is something else different intended by applicant?

	Claim 3 lines 1-5 recites the limitation “if a direction perpendicular to the thickness-wise direction is defined as a first region direction, and a direction perpendicular to the thickness-wise direction and the first region direction is defined as a second region direction” which renders the claim indefinite. It is unclear whether the conditional “if” is optional and how the potential optionality affects the further limitations. In order to advance prosecution, the examiner will be interpreting it as optional/not required.

Claim 6 lines 2-10 recites the limitation “if a region in which a radio wave outputted from the directional becomes reduced in power by 3dB or more from an initial power thereof is defined as an undirectional region, a region in which a region in which a radio wave outputted from the directional antenna is kept in power within a range of less than 3dB from the initial power thereof is defined as a directional region, and a radio wave which is emitted from the directional antenna and undergoes no reflection is defined as a direct wave” which renders the claim indefinite. It is unclear whether the conditional “if” is optional and how the potential optionality affects the further limitations. In order to advance prosecution, the examiner will be interpreting it as optional/not required.

	Claim 7 lines 2-9 recites the limitation “if a region in which a radio wave outputted from the directional becomes reduced in power by 3dB or more from an initial power thereof is defined as an undirectional region, and a region in which a region in which a radio wave outputted from the directional antenna is kept in power within a range of less than 3dB from the initial power thereof is defined as a directional region” which renders the claim indefinite. It is unclear whether the conditional “if” is optional and how the potential optionality affects the further limitations. In order to advance prosecution, the examiner will be interpreting it as optional/not required.

Claim 9 lines 1-3 recites the limitation “if radio waves which are outputted from the master and the slave antennas and undergo no reflection are defined as direct waves” which renders the claim indefinite. It is unclear whether the conditional “if” is optional and how the potential optionality affects the further limitations. In order to advance prosecution, the examiner will be interpreting it as optional/not required.

Claim 11 lines 1-9 recites the limitation “if a region in which a radio wave outputted from the directional becomes reduced in power by 3dBb or more from an initial power thereof is defined as an undirectional region, a region in which a region in which a radio wave outputted from the directional antenna is kept in power within a range of less than 3dB from the initial power thereof is defined as a directional region, and a radio wave which is emitted from the master antenna and undergoes no reflection is defined as a direct wave” which renders the claim indefinite. It is unclear whether the conditional “if” is optional and how the potential optionality affects the further limitations. In order to advance prosecution, the examiner will be interpreting it as optional/not required.

	Claims 6 and 7 line 3 and claim 11 line 2 recites the limitation “the directional” which renders the claims indefinite. Does applicant intend the directional antenna, the directional region, or something different?

	Claim 11 line 3 recites the limitation “3 dBd” and in line 6 recites the limitation “3 dB” which renders the claim indefinite. As applicant is aware, dBd and dB are different units of measure related through the relationship dBd = dBi – 2.15 dB. Following the instant specification, where dBd is not recited, the examiner is interpreting the limitation 3 dBd as 3 dB.
	
	Claims 2, 4-5, 8, 10 and 12-13 are rejected as being dependent on the above rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alonso, Damian, et al. "Towards a wireless battery management system: evaluation of antennas and radio channel measurements inside a battery emulator." 2014 IEEE 80th Vehicular Technology Conference (VTC2014-Fall). IEEE, 2014 (hereafter referred to as Alonso-2014) in view of LeMieux, Mattison. “Investigating a horizontal helical antenna for use in the phantom monopole configuration.” Marquette University, 2012 (hereafter referred to as LeMieux-2012).

	Regarding claim 1, Alonso-2014 teaches a battery pack (Alonso-2014, abstract, sections I-VI, Figs. 1-5) comprising:
	a plurality of assembled batteries disposed in the housing (Alonso, section I, Figs. 1-2, battery modules),
obtaining units each of which obtains given battery information about a corresponding one of the assembled batteries (Alonso-2014, section II, cell sensor units (CSU)), the obtaining units being equipped with slave antennas (Alonso-2014, section II), in the instant case, the examiner is interpreting the antenna associated with the CSU as the slave antenna,
and a monitoring device which is equipped with a master antenna which achieves a wireless communication with the slave antenna of each of the obtaining units to receive the battery information within the housing (Alonso-2014, section II, battery control unit (BCU)), in the instant case the examiner is interpreting the antenna associated with the BCU as the master antenna,
wherein the master antenna and/or the slave antennas are implemented by an antenna which can be directional (Alonso-2014, sections II-V, chip, planar, doublehelix and helix antennas), but does not explicitly disclose wherein the master antenna and/or the slave antennas are implemented by a directional antenna, however LeMieux-2012 teaches that in a point-to-point system, such as the battery pack of Alonso-2014, both the receiving and transmitting antennas can be directional antennas (LeMieux-2012, p. 2) as the antennas are fixed with respect to each other and there is no need to broadcast in all directions to allow the antennas to communicate as they are not fixed with respect to each other, in order to reduce background noise and improve communication,
Therefore it would be obvious to one of ordinary skill in the art to modify the battery pack of Alonso-2014 incorporating the teaching of LeMieux-2012 wherein the master antenna and/or the slave antennas are implemented by a directional antenna in order to reduce background noise and improve communication.
It’s the examiner’s position that the structure of modified Alonso-2014 is a directional antenna meeting the claimed structure and satisfying the limitation wherein a directional antenna which radiates a radio wave more strongly in power in a given directional direction than in a given undirectional direction.

Regarding claim 2, modified Alonso-2014 also discloses wherein the slave antennas are disposed in a communication region three-dimensionally surrounded by an electrical conductor (Alonso-2014, section II A, metal housing),
and the communication region has a smallest of three dimensions thereof as a thickness (Alonso-2014, section II B, Fig. 1),
the directional antenna emitting a radio wave more strongly in a direction perpendicular to a thickness-wise direction of the communication region than in the thickness-wise direction within the communication region (Alonso-2014, section II B).

Regarding claim 4, modified Alonso-2014 discloses all of the limitations as set forth above in claim 2 and wherein the radio wave emitted from the direction antenna has a directivity creating a radiation range in which the radio wave is allowed to be radiated in the thickness-wise direction within the communication region and which is narrower than that in which the radio wave is allowed to be radiated in any directions perpendicular to the thickness-wise direction within the communication region (Alonso-2014, sections II and III).

Regarding claim 5, modified Alonso-2014 teaches all of the limitations as set forth above in claim 2 and wherein the communication region is defined by an interval between outer surfaces of the assembled batteries and an inner surface of the housing (Alonso-2014, Fig. 1, section II)
and wherein the thickness-wise direction is a direction in which the interval extends (Alonso-2014, Figs. 1 and 2, sections II-III). 

Regarding claim 6, modified Alonso-2014 discloses all of the limitations as set forth above in claim 2 and wherein the master antenna is implemented by a directional antenna (see claim 1 above), but does not explicitly disclose wherein the master antenna has a directivity in which the directional region of the direct wave is located away from at least one of ends of the communication region in the thickness-wise direction. However, it is the examiner’s position that the master antenna has a directivity in which the directional region of the direct wave is located away from at least one of the ends of the communication region in the thickness-wise direction as the direct wave would propagate in such a way that one end is located away from at least one of the ends of the communication region in the thickness-wise direction and this would be the directional region of the direct wave, as this is the direction in which it propagates, in order to improve communication.
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention wherein the master antenna has a directivity in which the directional region of the direct wave is located away from at least one of ends of the communication region in the thickness-wise direction thereby improving communication.
The examiner notes that in view of the indefinite conditional “if” set forth above, only the final limitation has been examined.

Regarding claim 7, modified Alonso-2014 teaches wherein the master antenna is implemented by a directional antenna (see claim 1) but does not explicitly disclose wherein the slave antennas are disposed within the directional region of the master antenna. However, it is the examiner’s position, if the master and slave directional antennas are to communicate efficiently with one another this is accomplished through an arrangement wherein the slave antennas are disposed within the directional region of the master antenna, thereby reducing manufacturing costs as additional components aren’t required.
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the battery pack of modified Alonso-2014 wherein the slave antennas are disposed within the directional region of the master antenna in order to improve communication efficiency and reduce manufacturing costs.
The examiner notes that in view of the indefinite conditional “if” set forth above, only the final limitation has been examined.

Regarding claim 8, modified Alsonso-2014 also discloses wherein the slave antennas are arranged adjacent each other in a direction traversing the undirectional direction (Alonso-2014, Figs. 1 and 2), the examiner notes that the unidirectional direction, as defined by applicant, allows for an arrangement in any direction in a 2D plane as even the directional direction traverses at least one unidirectional direction (e.g., the back lobe opposite the forward lobe, the forward lobe being the directional direction).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alonso-2014 (see above for full reference) in view of LeMieux-2012 (see above for full reference) as evidence by Hurley, C., et al. "Chapter 2—Understanding Antennas and Antenna Theory." WarDriving and Wireless Penetration Testing; Syngress: Rockland, MA, USA (2007): 31-61 (hereafter referred to as Harley-2007).

Regarding claim 3, modified Alonso-2014 teaches all of the limitations as set forth above in claim 2 and wherein the directional antenna emits the radio wave more strongly in the second region direction than in the thickness-wise and the first region direction in the communication region (Alonso-2014, section II, Figs. 1-2). Modified Alonso-2014 teaches all of the limitations of claim 1 including the directional antenna and as evidenced by Harley-2007, directional antennas send and receive signals in one direction only, usually in a tightly focused, very narrow beam. The signal pattern from a directional antenna has a cigar shape, and looks the same from the top as from the sides. This shape is referred to as a lobe. Directional antennas usually have small side lobes, which are typically ignored because they don't do much for a signal. However, you should be aware that they exist in case you find a small signal off to the side of a directional antenna (Harley-2007, section Directional Antennas), satisfying the limitation of the claim wherein the directional antenna emits the radio wave more strongly in the second region direction than in the thickness-wise and the first region direction in the communication region.
The examiner notes that in view of the indefinite conditional “if” set forth above, only the final limitation has been examined.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alonso-2014 (see above for full reference) in view of LeMieux-2012 (see above for full reference) in further view of Judd US20040110469A1.

Regarding claim 9. Modified Alonso-2014 teaches all of the limitations of claim 1 as set forth above and modified Alonso-2014 further teaches wherein a repeater can be employed which are disposed in the housing, and wherein the first antenna works to emit the radio wave to the repeater, and the repeater reflects the radio wave from the first antenna toward the second antenna (Alonso-2014). Alonso-2014 does not explicitly teach the battery pack further comprising a reflector which is disposed in the housing, and wherein the first antenna works to emit the radio wave to the reflector, and the reflector reflects the radio wave from the first antenna toward the second antenna.
Judd teaches a system comprising directional antenna (Judd, [0205], Fig. 55, directional antennas 1016 and 1018) and a repeater which acts as a reflector (Judd, [0251], Fig. 86, repeater 1512) allowing for communication outside the directional direction coverage (Judd, [0251]). Therefore it would be obvious to one of ordinary skill in the art to modify the battery pack of modified Alonso-2014 incorporating the teaching of Judd wherein the repeater is a reflector and wherein further comprising a reflector which is disposed in the housing, and wherein the first antenna works to emit the radio wave to the reflector, and the reflector reflects the radio wave from the first antenna toward the second antenna in order to communicate with antenna outside the directional direction coverage involving direct waves.
The examiner notes that in view of the indefinite conditional “if” set forth above, only the final limitation has been examined.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alonso-2014 (see above for full reference) in view of LeMieux-2012 (see above for full reference) in further view of Beaumont, Olivier, Arnaud Legrand, and Yves Robert. "The master-slave paradigm with heterogeneous processors." IEEE Transactions on Parallel and Distributed Systems 14.9 (2003): 897-908 (hereafter referred to as Beaumont-2003).

Regarding claim 10, modified Alonso-2014 further discloses wherein the monitoring device is equipped with a master antenna which is made of a directional antenna (see claim 1). Alonso-2014 does not explicitly disclose wherein the monitoring device is equipped with a plurality of master antennas each of which is made of a directional antenna. Beaumont-2003 teaches that master-slave tasking, such as that used by modified Alonso-2014 as set forth above, is a simple yet widely used technique to execute independent tasks under the centralized supervision of a control processor (such as the BCU of modified Alonso-2014) (Beaumont-2003, sections 1-8) and when there is only one mode of communication between the master and the slave only one communication will take place between the master and one slave (Beaumont-2003, sections 1) thereby creating a communication bottleneck and deterioration in operation. Beaumont-2003 further show that master-slave tasking is a strongly NP-complete and obtaining the solution to which is surprisingly difficult to obtain (Beaumont-2003, section 4). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the battery pack of Alonso-2014, duplicating the directional master antenna, thereby equipping the monitoring device with a plurality of master antennas each of which is made of a directional antenna in order to eliminate communication bottlenecks, which is a very challenging problem to solve when only a single communication takes place between the master and one slave, and improve the device operation.
The Courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Regarding claim 11, modified Alonso-2014 teaches all of the limitations of claim 10 as set forth above and wherein the master antennas have a directivity. Alonso-2014 does not explicitly disclose wherein the master antennas have a directivity in which the directional region of each of the master antennas is located out of overlap with that of another of the master antennas. However, it is the examiner’s position, if the directional regions of the master antennas overlap with that of another of the master antennas then there would be interference in communicating with the slave antennas requiring additional components to overcome this interference and improve communication, increasing manufacturing costs.
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of modified Alonso-2014 wherein the master antennas have a directivity in which the directional region of each of the master antennas is located out of overlap with that of another of the master antennas.
The examiner notes that in view of the indefinite conditional “if” set forth above, only the final limitation has been examined.

Regarding claim 12, modified Alonso-2014 teaches all of the limitations of claim 10 as set forth above and wherein the monitoring device has the master antenna provided for the slave antennas (Alonso-2014, section II).
Alonso-2014 does not explicitly disclose wherein the monitoring device has the master antennas provided one for each of the slave antennas. However, as modified Alonso-2014 teaches multiple master antennas (see claim 10), having one master antenna for each of the slave antennas would further improve communication between the obtaining units and monitoring device, eliminating communication bottlenecks and improving the battery pack’s operation.
Therefore it would be obvious to one of ordinary skill in the art to further modify the battery pack of modified Alonso-2014 wherein the monitoring device is equipped with a plurality of master antennas each of which is made of a directional antenna wherein the monitoring device has the master antennas provided one for each of the slave antennas in order to  eliminating communication bottlenecks and improve the battery pack’s operation.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alonso-2014 (see above for full reference) in view of LeMieux-2012 (see above for full reference) in further view of Kim US20190237816A1.

Regarding claim 13, modified Alonso-2014 teaches all of the limitations of claim 10 as set forth above but does not explicitly disclose wherein the monitoring device is equipped with a selector which selects one of the master antennas which is required to emit the radio wave, and the selector switches between the master antennas in time sequence to output the radio waves in a time interval difference mode to the slave antennas.
	Kim teaches a battery pack (Kim, [0003]-[0028], [0037]-[0144], Figs. 1-7) comprising batteries (Kim. [0014], [0045]-[0048], Fig. 1, battery modules 20), obtaining units (Kim, [0045]-[0048], Fig. 1, slave BMSs 100), monitoring units (Kim. [0014], [0045]-[0048], Fig. 1, master BMS 200) and slave (Kim, slave antenna 121) and master (Kim, master antenna 221) antennas which communicate with each other (Kim, [0058]). Kim further teaches wherein the monitoring device is equipped with a selector (Kim, [0016]-[0017], [0064]-[0067], [0071]-[0072]), the examiner notes that “control unit” as employed in Kim refers to a processing unit of at least one function or operation, and this may be implemented by hardware or software alone or in combination and it is the examiner’s position that this satisfies the limitation of a selector, which selects one of the master antennas which is required to emit the radio wave, and the selector switches between the master antennas in time sequence to output the radio waves in a time interval difference mode to the slave antennas (Kim, [0015]-[0021], [0071], [0087]) in order to determine the SOC and/or SOH of the batteries in the battery pack (Kim, [0015], [0066]).
	Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kim in the battery pack of modified Alonso-2014 wherein the monitoring device is equipped with a selector which selects one of the master antennas which is required to emit the radio wave, and the selector switches between the master antennas in time sequence to output the radio waves in a time interval difference mode to the slave antennas in order to monitor the state and health of the batteries in the battery pack.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moshfeghi US20110156640A1 (discloses a BMS with directional antenna).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728  

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728